IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 17, 2008
                                     No. 08-30112
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

VIET THEO NGUYEN, also known as U C

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                           USDC No. 2:07-CR-142-ALL


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Viet Theo Nguyen appeals the 72-month sentence imposed following his
guilty plea conviction for causing bodily injury to another person with the intent
to retaliate against the person for providing law enforcement with information
relating to the commission of a federal offense, in violation of 18 U.S.C.
§ 1513(b)(2). Nguyen argues that the sentence was unreasonable because the
district court failed to account for a fact that should have received significant



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-30112

weight, that is, that the assault was not an act of premeditated retaliation but
instead was triggered by the victim’s “staring down” Nguyen.
      Under the discretionary sentencing system established by United States
v. Booker, 543 U.S. 220 (2005), district courts retain a duty to consider the
Sentencing Guidelines, along with the sentencing factors set forth in 18 U.S.C.
§ 3553(a). United States v. Mares, 402 F.3d 511, 518-19 (5th Cir. 2005). This
court reviews the sentence imposed for reasonableness in light of the factors set
forth in § 3553(a). Id. at 519.
      We must first determine whether the district court committed any
procedural errors. Gall v. United States, 128 S. Ct. 586, 597 (2007). If the
district court’s decision is procedurally sound, this court will “consider the
substantive reasonableness of the sentence imposed under an abuse-of-discretion
standard . . . tak[ing] into account the totality of the circumstances.” Id. A
post-Booker discretionary sentence imposed within a properly calculated
guideline range is entitled to a rebuttable presumption of reasonableness.
United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      Although Nguyen argued in favor of a sentence below the guidelines range,
he has failed to rebut the presumption that the sentence imposed was
reasonable. The record reflects that the district court carefully considered
Nguyen’s arguments, read letters of support on Nguyen’s behalf, and heard
testimony from both Nguyen and his sister. The district court noted, however,
that the offense was a “very serious” one that has the effect of deterring
individuals from reporting crimes and cooperating with the Government.
Further, the district court considered the factors and statutory concerns set forth
in § 3553(a), including the nature and circumstances of the offense, the
seriousness of the offense, Nguyen’s criminal history, as well as the need to
protect the public, to provide respect for the law, and to provide adequate
deterrence against future criminal conduct.



                                        2
                                No. 08-30112

      The district court considered the proper factors and adequately explained
the sentence being given. In light of the deference due to the district court’s
sentencing decisions, there was no abuse of discretion. See Gall, 128 S. Ct. at
597; Alonzo, 435 F.3d at 554.
      Nguyen’s sentence is AFFIRMED.




                                      3